Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted November 19, 2020, wherein claims 1, 2, 6, 7, 9, 15-18, and 22-27 are amended.  This application is a national stage application of PCT/EP2018/058710, filed April 5, 2018, which claims benefit of provisional applications 62/580574, filed November 2, 2017, 62/484119, filed April 11, 2017, and 62/484156, filed April 11, 2017, and foreign applications EP17193916.8, filed September 29, 2017, PCTEP2017074731, filed April 11, 2017, and PCTEP2017082148, filed December 11, 2017.
Claims 1-4, 6-10, 14-18, and 22-27 are pending in this application.
Claims 1-4, 6-10, 14-18, and 22-27 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted November 19, 2020, with respect to the rejection of instant claims 1, 2, 4, 6, 8-10, 14, 22, 24, and 25 under 35 USC 102(a)(1) for being anticipated by Pan et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the omega fatty acid be a specific amount of EPA.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 19, 2020, with respect to the rejection of instant claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 under 35 USC 102(a)(1) for being anticipated by Satyraj et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been 

Applicant’s amendment, submitted November 19, 2020, with respect to the rejection of instant claims 1-4, 7, 9, 10, 14, 18, and 22-26 for being obvious over McCleary in view of Kivipelto et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the omega fatty acid be a specific amount of EPA.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted November 19, 2020, with respect to the rejection of instant claims 15 and 17 for being obvious over McCleary in view of Kivipelto et al. in view of Baierle et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the omega fatty acid be a specific amount of EPA.  Therefore the rejection is withdrawn.


The following rejections of record in the previous office action are maintained:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-10, 14, 22, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan. (PCT international publication WO2016/207794, reference of record in previous action)
	The claimed invention is directed to a method of treating a non-demented individual (claims 1 and 22) or achieving various benefits in a subject, (claim 24) comprising administering to the subject a combination of four elements, namely an omega-3 fatty acid, a nitric oxide releasing compound, vitamin B12, and choline.  Various dependent claims define the amounts of vitamin B12 and choline administered, the specific identity of the fatty acid and nitric oxide releasing compound, and additional compounds which can be administered.
	Pan discloses methods for enhancing neurogenesis in an animal, comprising administering to the animal a composition comprising an unsaturated fatty acid, a nitric oxide releasing compound, a B vitamin, and an antioxidant, in an amount effective for enhancing neurogenesis. (p. 2 paragraphs 7-8) In a particular embodiment the animal is suffering from cognitive decline or at risk of becoming cognitively impaired. (p. 7 paragraph 31) Animals “at risk of” cognitive decline are by definition not suffering from dementia as they would already be experiencing cognitive decline if they were demented.  In one embodiment the unsaturated fatty acid includes an omega-3 fatty acid, for example docosahexaenoic or eicosapentaenoic acid. (pp. 7-8 paragraph 32, p. 3 paragraph 13) The omega-3 fatty acid can be administered in a daily dosage of 0.5g-10g per day. (p. 16 paragraph 16) B vitamins include vitamin B12, as well as B1, B2, B3, B5, B6, B7, B8, and B9. (p. 8 paragraph 34) Antioxidants include vitamins C, D, and E, as well as selenium. (pp. 8-9 paragraph 35) Nitric oxide releasing compounds include arginine. (p. 8 paragraph 33) Citrulline can also be substituted for arginine. (p. 19 paragraph 66) B-vitamins (e.g. B12) are included at about 1.2-40 times the recommended daily allowance. (p. 9 paragraph 36) Further ingredients such as choline can be added to the composition. (p. 10 paragraph 37) In one embodiment the subject is an aging animal. (p. 20 paragraph 70) In another embodiment the composition is intended for either humans or companion animals. (p. 11 paragraph 44) With respect to instant claim 24, 
	Pan et al. does not specifically describe administering 0.5-1g per day of eicosapentaenoic acid.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to administer this compound at the claimed dosage.  One of ordinary skill in the art would have been motivated to determine the optimal amount to administer within the broader range of 0.5-10g disclosed in the art.  According to MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”
	Furthermore with respect to the specific dosages of vitamin B12 recited in instant claims 2, 3, 25, and 26, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the optimal amount of each of these active agents within the broad range disclosed by the reference.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 1-4, 6-10, 14, 22, and 24-27 above, and further in view of the National Institutes of Health fact sheet for choline. (Reference of record in previous action, herein referred to as NIH)
	The disclosure of Pan is discussed above.  Pan does not specifically disclose the amount of choline administered as described in instant claim 23.
	NIH discloses the recommended daily intake of choline for individuals of different ages. (p. 3 table 1) While the fact sheet does not list a specific publication date, the data provided for recommended daily intake are obtained from the reference “Institute of Medicine. Food and Nutrition Board. Dietary Reference Intakes: Thiamin, Riboflavin, Niacin, Vitamin B6, Folate, Vitamin B12, 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to include choline in an amount roughly equal to the recommended daily amounts as described by NIH.  One of ordinary skill in the art would have been motivated to do so in order to provide an appropriate dosage to the subject.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 1, 2, 4, 6, 8-10, 14, 22, 24, and 25 above, and further in view of Baierle et al. (Reference of record in previous action)
	The disclosure of Pan is discussed above.  Pan does not specifically disclose that the subject being treated is a subject having low DHA or plasma homocysteine above 12 µmol/L.
	Baierle et al. discloses a study of the relation between fatty acid status, homocysteine, and cognitive function in elderly subjects. (p. 3626 second paragraph) Cognitive impairment was found to be associated with low DHA levels. (p. 3628 lest paragraph, p. 3629 first paragraph) Homocysteine was also related to decreased cognitive performance. (p. 3633 table 5) HCY levels in the cognitive impairment group were on average 19.92 µmol/L.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Pan to a subject having low DHA or elevated Hcy.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Baierle et al. discloses that these subjects are at greater risk of cognitive impairment.

16 is rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 1, 2, 4, 6, 8-10, 14, 22, 24, and 25 above, and further in view of Morris et al. (Reference of record in previous action)
	The disclosure of Pan is discussed above.  Pan does not specifically disclose that the subject has a clinical dementia rating of 0.5.
	Morris et al. discloses that mild cognitive impairment is staged as a CDR rating of 0.5. (p. 397 right column) A population of patients were evaluated for CDR. (p. 298 “Clinical Data”) Patients having CRD=0.5 were seen to have higher rates of progression to dementia, such as Alzheimer’s disease, than those having a CDR of zero. (p. 402 figure 2, left column under the heading “Neuropathology”)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Pan to subjects having a CDR of 0.5.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Morris et al. discloses that they are at increased risk for further cognitive decline.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 1, 2, 4, 6, 8-10, 14, 22, 24, and 25 above, and further in view of Kivipelto et al. (Reference of record in previous action)
	The disclosure of Pan is discussed above.  Pan does not specifically disclose that the subject has a CAIDE score of 10-15.
	Kivipelto et al. discloses a method for predicting risk of later in life dementia based on data from the Cardiovascular Risk Factors, Aging, and Dementia (CAIDE) study. (p. 735 left column last paragraph) 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Pan to subjects having a high CAIDE risk score as described by Kivipelto et al.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Kivipelto et al. discloses that they are at increased risk for further cognitive decline.
	Therefore the invention taken as a whole is prima facie obvious.

Claims 1-4, 7, 9, 10, 14, 18, and 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCleary. (US pre-grant publication 2002/0182196, cited in PTO-1449) in view of Kivipelto et al. (Reference of record in previous action)
The claimed invention is directed to a method of treating a non-demented individual (claims 1 and 22) or achieving various benefits in a subject, (claim 24) comprising administering to the subject a combination of four elements, namely an omega-3 fatty acid, a nitric oxide releasing compound, vitamin B12, and choline.  Various dependent claims define the amounts of vitamin B12 and choline administered, the specific identity of the fatty acid and nitric oxide releasing compound, and additional compounds which can be administered.
McCleary discloses a method of normalizing impaired or deteriorating neurological function in a human containing various beneficial agents. (p. 7 paragraphs 87-101) A specific composition is disclosed which includes vitamin B12 in amount of 100µg-1mg, choline in an amount of 50mg-2g, DHA, and L-arginine. (p. 11 paragraph 177) The composition can be administered for a therapeutically effective period of time, for example at least six weeks. (p. 11 paragraph 181) McCleary et al. does not specifically 
	Kivipelto et al. discloses a method for predicting risk of later in life dementia based on data from the Cardiovascular Risk Factors, Aging, and Dementia (CAIDE) study. (p. 735 left column last paragraph) Higher CIADE scores. (e.g. 12-15) were associated with greater risk of progression to dementia. (p. 737 table 3, p. 738 left column last paragraph – right column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by McCleary to subjects having a high CAIDE risk score as described by Kivipelto et al.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Kivipelto et al. discloses that they are at increased risk for further cognitive decline, and therefore one of ordinary skill in the art would have considered them to be in need of a treatment or prevention of deteriorating neurological function.
	With respect to the amounts of vitamin B12 and choline recited in the instant claims, according to the NIH fact sheets for vitamin B12 and choline, (References included with PTO-892) the recommended daily amount of vitamin B12 for an adult is 2.4µg and the recommended daily amount of choline is 425-550 mg/day.  Therefore a dose of 0.1-50 times the RDA of vitamin B12, as recited in instant claim 2, or 10-30 times as recited in instant claim 3, is between 0.24-120 or 24-72µg, and an amount of 0.01-50 times the RDA of choline is 4.25-27500mg.  The preferred range of choline recited by McCleary falls within this range, while the broad range for vitamin B12 overlaps this range.  Therefore one of ordinary skill in the art would have found the claimed ranges to be obvious over the range of B12 recited in the art.
	Therefore the invention taken as a whole is prima facie obvious.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 1-4, 7, 9, 10, 14, 18, and 22-26 above, and further in view of Morris et al. (Reference of record in previous action)
	The disclosures of McCleary and Kivipelto et al. are discussed above.  McCleary in view of Kivipelto et al. does not specifically disclose that the subject has a clinical dementia rating of 0.5.
	Morris et al. discloses that mild cognitive impairment is staged as a CDR rating of 0.5. (p. 397 right column) A population of patients were evaluated for CDR. (p. 298 “Clinical Data”) Patients having CRD=0.5 were seen to have higher rates of progression to dementia, such as Alzheimer’s disease, than those having a CDR of zero. (p. 402 figure 2, left column under the heading “Neuropathology”)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by McCleary to subjects having a CDR of 0.5.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Morris et al. discloses that they are at increased risk for further cognitive decline.
	Therefore the invention taken as a whole is prima facie obvious.


Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Satyraj et al. (US pre-grant publication 2014/0004205, of record in previous action)
	The claimed invention is directed to a method of treating a non-demented individual (claims 1 and 22) or achieving various benefits in a subject, (claim 24) comprising administering to the subject a combination of four elements, namely an omega-3 fatty acid, a nitric oxide releasing compound, vitamin B12, and choline.  Various dependent claims define the amounts of vitamin B12 and choline administered, the specific identity of the fatty acid and nitric oxide releasing compound, and additional compounds which can be administered.
Satyraj et al. discloses a method for ameliorating age-related maladies in an animal, for example cognitive decline, comprising administering to the animal a composition comprising unsaturated fatty acids, nitric oxide releasing compounds, and colostrum. (p. 1 paragraphs 11-15) Unsaturated fatty acids include DHA and EPA. (p. 1 paragraph 19) Nitric oxide releasing compounds include citrulline. (p. 2 paragraph 21) The compositions can be administered for example once daily, through the life of the animal, for as long as necessary to accomplish the objectives of the invention. (p. 6 paragraphs 83-85) While vitamin B12 and choline are not specifically mentioned, Anthony et al. (of record in previous action, p. 751 table 2) discloses that colostrum contains vitamin B12, and Waugh et al. (of record in previous action, p. 458 table 1) discloses that it contains choline.  Satyraj et al. further discloses administering the unsaturated fatty acids in an amount of 0.12-5 grams per day.  Satyraj et al. does not specifically disclose administering 0.5-1 gram per day of EPA.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer this compound at the claimed dosage.  One of ordinary skill in the art would have been motivated to determine the optimal amount to administer within the broader range of 0.5-10g disclosed in the art.  According to MPEP 2144.05, “In the case where the claimed ranges "overlap or lie inside 
Therefore the invention taken as a whole is prima facie obvious.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Satyraj et al. as applied to claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 above, and further in view of Baierle et al. (Reference of record in previous action)
	The disclosure of Satyraj is discussed above.  Satyraj does not specifically disclose that the subject being treated is a subject having low DHA or plasma homocysteine above 12 µmol/L.
	Baierle et al. discloses a study of the relation between fatty acid status, homocysteine, and cognitive function in elderly subjects. (p. 3626 second paragraph) Cognitive impairment was found to be associated with low DHA levels. (p. 3628 lest paragraph, p. 3629 first paragraph) Homocysteine was also related to decreased cognitive performance. (p. 3633 table 5) HCY levels in the cognitive impairment group were on average 19.92 µmol/L.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Satyraj to a subject having low DHA or elevated Hcy.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Baierle et al. discloses that these subjects are at greater risk of cognitive impairment.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Satyraj as applied to claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 above, and further in view of Morris et al. (Reference of record in previous action)
The disclosure of Satyraj is discussed above.  Satyraj does not specifically disclose that the subject has a clinical dementia rating of 0.5.
	Morris et al. discloses that mild cognitive impairment is staged as a CDR rating of 0.5. (p. 397 right column) A population of patients were evaluated for CDR. (p. 298 “Clinical Data”) Patients having CRD=0.5 were seen to have higher rates of progression to dementia, such as Alzheimer’s disease, than those having a CDR of zero. (p. 402 figure 2, left column under the heading “Neuropathology”)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Satyraj to subjects having a CDR of 0.5.  One of ordinary skill in the art would have been motivated to treat these patients and would reasonably have expected success in doing so because Morris et al. discloses that they are at increased risk for further cognitive decline.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Satyraj as applied to claims 1, 4, 7, 9, 10, 14, 22, 24, and 27 above, and further in view of Kivipelto et al. (Reference of record in previous action)
	The disclosure of Satyraj is discussed above.  Satyraj does not specifically disclose that the subject has a CAIDE score of 10-15.
	Kivipelto et al. discloses a method for predicting risk of later in life dementia based on data from the Cardiovascular Risk Factors, Aging, and Dementia (CAIDE) study. (p. 735 left column last paragraph) Higher CIADE scores. (e.g. 12-15) were associated with greater risk of progression to dementia. (p. 737 table 3, p. 738 left column last paragraph – right column first paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapeutic method described by Satyraj to subjects having a high CAIDE risk score as 
	Therefore the invention taken as a whole is prima facie obvious.

Response to Arguments
	Applicant’s arguments, submitted November 19, 2020, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejection.
	Applicant firstly argues that the cited references including both Pan and Satyraj fail to suggest the claimed compound EPA in the claimed dosage range of 0.5-1 g/day.  However, with respect to the specific compound EPA, both Pan and Satyraj specifically describe EPA as an omega fatty acid component of the compositions, as described in the rejections under 35 USC 103.  With respect to the specific dosage of 0.5-1.0 g/day, this amount lies within broader dosage ranges for omega fatty acids described in the prior art.  As discussed in MPEP 2144.05, a claimed embodiment wherein a result-effective variable such as dosage of an active agent is adjusted within a broad range disclosed in the prior art is obvious over the prior art range absent a showing of criticality for the variable.
	Finally, Applicant additionally argues that table 2 in the disclosure, and example 3 in the specification, allegedly show that the claimed compositions containing all of the claimed ingredients, produce an unexpected benefit in reducing pro-inflammatory molecules in cell culture.  This evidence is unpersuasive for several reasons.
	Firstly, while benefits to the combination T9 compared to individual components are demonstrated, this is not a comparison to the closest prior art.  Both Pan and Satyraj already disclose compositions comprising an omega-3 fatty acid, a nitric acid releasing compound, a vitamin B12, and choline.  Comparing composition T9 to individual components as described in the specification is not a in vitro cell culture experiment described in the disclosure, and in any case the composition T9 is not compared to compositions having different doses of EPA.  For these reasons the rejection is deemed proper and made FINAL.

Conclusion
	No claims are allowed in this action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/5/2021